Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement dated as of the 1st day of November, 2004 between
Bio-Reference Laboratories, Inc., a New Jersey corporation with its principal
place of business at 481 Edward H. Ross Drive, Elmwood Park, New Jersey 07407
(the “Company”) and Marc Grodman residing at R.D. No. 1, P.O. Box 309, Califon,
New Jersey 07830 (the “Employee”).

 

W I T N E S S E T H :

 

WHEREAS, the Company is primarily engaged in the operation of a clinical
laboratory in northern New Jersey, and

 

WHEREAS, the Company desires to avail itself of the Employee’s knowledge and
experience and to employ the Employee as its President and Chief Executive
Officer on the terms and conditions hereinafter set forth, and

 

WHEREAS, the Employee desires to be employed by the Company on the terms and
conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree as follows:

 

1.                                      Terms of Employment. The Company agrees
to employ the Employee as its President and Chief Executive Officer, or in such
other position of comparable status and responsibility as the Company may from
time to time direct and/or desire, and the Employee agrees to accept such
employment with the Company, for a term commencing as of November 1, 2004 (the
“Commencement Date”) and continuing until October 31, 2011 (the “Expiration
Date”), unless sooner terminated as provided in this Agreement (the “Employment
Period”). As

 

1

--------------------------------------------------------------------------------


 

used in this Agreement, the term “Employment Period” shall also include any
periods for which this Agreement is renewed pursuant to Section 2 hereof.

 

2.                                      Renewal.  This Agreement shall be
automatically renewable for additional two (2) year periods; provided, that
either the Company or the Employee may elect not to renew this Agreement upon
written notice to the other party no less than six (6) months before the
Expiration Date or any subsequent extension thereof pursuant to this Section 2.

 

3.                                      Employee’s Right to Elect Early
Termination of this Agreement

 

Anything to the contrary herein contained notwithstanding, the Employee shall
have a one time right (a “Cancellation Right”) to elect to terminate this
Agreement prior to the Expiration Date. The Employee’s Cancellation Right
hereunder shall be exercisable to cancel this Agreement effective at the end of
any calendar month commencing October 31, 2008. Any cancellation date elected by
the Employee hereunder shall be called the “Early Termination Date.” Exercise of
his Cancellation Right may be effective solely by the Employee’s written
election of same which election must be received by the Company not less than
ninety (90) days prior to the designated Early Termination Date. In the event of
timely exercise by the Employee of his Cancellation Right and provided that the
Employee has continued to perform his duties and meet his obligations hereunder
without default through the Early Termination Date, the Employment Period as
defined in this Agreement shall terminate at the close of business on such date.
In consideration for his being accorded the Cancellation Right hereby, the
Employee agrees that in the event he exercises his Cancellation Right; (a) he
will not be entitled to receive any severance pay or other benefits pursuant to
this Agreement with respect to periods subsequent to the Early Termination Date;
and (b) he will not during the six (6) month period commencing on the Early
Termination Date (the “Restricted Period”) be directly or indirectly involved
anywhere

 

2

--------------------------------------------------------------------------------


 

in the continental Untied States, in the solicitation of any customer of the
Company, who was a customer of the Company at any time during the twelve (12)
month period preceding the Early Termination Date, to purchase or contract to
purchase any laboratory testing services similar to those laboratory testing
services then being performed by the Company, or in the solicitation of any
Company employee to terminate his or her employment with the Company and/or to
commence employment with another entity rendering laboratory testing services
similar to those then being performed by the Company (collectively the
“Prohibited Activities”). Indirect involvement by the Employee shall include his
being an officer, director, employee, manager or general partner of or
consultant to an entity conducting Prohibited Activities or beneficially owning
(he or a member of his immediate family) a more than one (1%) percent equity
interest in such entity. The Employee hereby agrees and consents that in
addition to monetary damages, the Company shall be entitled to be granted an
injunction or other forms of equitable relief by any court of competent
jurisdiction to prevent violations of the above restrictive covenant.
Furthermore, the parties agree that if in any proceeding, a court or other
authority refuses to enforce the above restrictive covenant on the ground that
it covers too broad a geographical area or too long a Restricted Period, the
restrictive covenant shall be deemed appropriately amended and modified so as to
permit the maximum restricted geographical area and the maximum Restricted
Period so permitted.

 

4.                                      Duties.

 

(a)                                  During the Employment Period, the Employee
shall perform such duties and exercise such powers relating to the Company as
are commensurate with the office of President and Chief Executive Officer and
shall have such other duties and powers as the Board of

 

3

--------------------------------------------------------------------------------


 

Directors shall from time to time assign to him, including by way of example but
not limitation, duties with respect to any of the Company’s associated
companies.  As used in this Agreement, the term “Associated Companies” shall
mean any company (i) of which not less than fifty (50%) percent of the equity is
beneficially owned by the Company or (ii) any subsidiary of such company, if
any.

 

(b)                                 During the Employment Period, the Employee
shall devote substantially all of his time and attention during normal business
hours and his best efforts and ability to the business of the Company, shall
faithfully and diligently perform the duties of his employment with the Company
and shall do all reasonably in his power to promote, develop and extend the
business of the Company.

 

(c)                                  During the Employment period, the Employee
shall not except as a representative of the Company or with the written consent
of the Company, be directly or indirectly engaged, concerned or interested in
the conduct of any other business competing or likely to compete with the
Company; provided, that notwithstanding anything contained in this Agreement to
the contrary, the Employee shall not be precluded from devoting a reasonable
amount of his time to:

 

(i) serving with the prior written approval of the Company as a director or
member of a committee of any organization involving no conflict of interest with
the business of the Company; and

 

(ii) managing his personal investments; provided, that such activities shall not
materially interfere with the Employee’s performance of his duties hereunder;
and

 

(iii) participating in such courses of instruction and rendering such services
as shall be consistent with the maintenance of his skills as a medical doctor;
and

 

(iv) performance as an Assistant Professor of Clinical Medicine and assistant
attending physician at Columbia University and at Presbyterian Hospital,
respectively, or the performance of similar services at any similar
institutions; and

 

(v) civic and charitable activities.

 

4

--------------------------------------------------------------------------------


 

(d)                                 The Employee shall be employed at the
offices of the Company located in Elmwood Park, New Jersey; provided, that the
Employee acknowledges and agrees that the proper performance of his duties may
make it necessary to spend reasonable periods of time in other parts of the
country.

 

5.                                      Compensation.

 

(a)                                  During the Employment Period, the Company
shall pay the Employee as compensation for his services under this Agreement, a
minimum annual base compensation of Seven Hundred Fifty Thousand ($750,000)
Dollars (the “Base Compensation”).  The Base Compensation shall be payable in
equal installments in accordance with the regular payroll procedure established
by the Company.  On of before October 31 of each fiscal year during the
Employment Period, the Company’s Compensation Committee will consider whether to
increase the Employee’s Compensation under this Agreement, based upon the
performance of the Company and of the Employee, during the fiscal year then
ending with such increase, if granted, taking effect as of the immediately
following November 1.

 

(b)                                 The Company is the owner of insurance policy
no. 6027639 issued by Principal Life Insurance Company of America (the “Policy”)
insuring the life of the Employee, and has executed an “Endorsement Split-Dollar
Life Insurance Agreement (the “Split Dollar Agreement”) with the Marc D. Grodman
Insurance Trust (the “Trust”) established by the Employee. Pursuant to the Split
Dollar Agreement, the Company will be the sole owner of and will continue to pay
the annual premium on the Policy (approximately $70,000) during the period that
the Employee continues to serve as a full-time employee of the Company, provided
that in the event of the Employee’s death while serving as a full-time employee
of the Company,

 

5

--------------------------------------------------------------------------------


 

the Company shall be entitled to collect from the death proceeds payable under
the Policy, an amount equal to the amount of the “Company’s Interest in the
Policy” as defined in the Split Dollar Agreement, and the balance of the said
death proceeds, if any, shall be paid to those beneficiaries designated by the
Company at the direction of the Trust.

 

 (c)                               The Company shall lease and insure, under the
Company’s policy, an automobile for the benefit of the Employee.  The Company
shall be responsible for maintenance, gasoline, repair and all other such costs
but only to the extent such expenses relate to business use of the automobile. 
At the end of the lease term, or in the event of the termination of this
Agreement for any reason, including non-renewal, the Employee shall have the
following options:

 

(i) surrender the automobile to the Company,

 

(ii) assume the Company’s lease payment obligation; or

 

(iii) exercise the purchase option of the lease, if any.

 

(d)                                 The Company shall promptly pay or reimburse
the Employee for all expenses incurred by the Employee in the performance of his
duties under this Agreement.  Such expenses shall be limited to the reasonable
out-of-pocket expenses necessarily and actually incurred by the Employee in the
performance of his duties; provided that (i) the expenses have been detailed on
a form acceptable to the Company and submitted to the Company for review and
approval and (ii) appropriate supporting documentation is submitted together
with the approved expense form.

 

(e)                                  The Employee shall be entitled to
participate in any fringe benefit and bonus plans available to the Company’s
employees as in effect from time to time, to the extent determined by the
Compensation Committee, and to the extent that the Employee may be eligible to
do so under the applicable provisions of the plans, including but not limited to

 

6

--------------------------------------------------------------------------------


 

pension, profit sharing, stock option and similar plans and life and medical
insurance plans or coverage maintained by the Company for senior personnel
and/or all personnel.

 

(f)                                    The Employee shall be entitled to such
vacation, personal time and holidays as he is eligible for under the Company’s
Employment and Personnel Policy as the same presently exists or may hereinafter
be amended.

 

(g)                                 Notwithstanding the provisions of
subparagraph (a) of this Section 5, the Employee shall also be entitled to a
percentage increase in his Base Compensation as in effect on June 30 of each
year that this Agreement is in effect, equal to the percentage increase in the
Consumer Price Index – All Urban Consumers – All Items for New York – Northern
New Jersey – Long Island (or any successor index) for such month of June as
compared to such Consumer Price Index for the month of June in the immediately
preceding year.  Any such increase shall be effective on the immediately
following November 1.  No adjustments shall be made for decreases in such Index.

 

6.                                      Disability.  If during the Employment
Period, the Employee shall incur a Total Disability then, subject to the earlier
termination of this Agreement or the earlier termination of the disability, the
Company shall compensate the Employee as provided in subparagraphs (a), (b), (c)
and (d) of this Section 6.

 

(a)                                  For the month in which the Employee incurs
the total disability, and for the following  eighteen  (18) months of the
disability, the Company shall compensate the Employee at a rate equal to his
then current Base Compensation.

 

(b)                                 For a period of three (3) months commencing
upon the termination of the eighteen (18) month period described in subparagraph
(a), the Company shall not pay Employee any portion of his Base Compensation and
Employee shall be on an unpaid leave of absence.

 

7

--------------------------------------------------------------------------------


 

(c)                                  If the Employee’s disability shall
terminate at any time prior to the expiration of the three (3) month period
described in subparagraph (b) of this Section 6, then the Employee shall return
to full and active employment with the Company under the terms of this
Agreement; provided that if he shall again become disabled within a period of
three (3) months after such return, and such disability is related to his
original disability, then the Employee shall be deemed to have been continuously
disabled from the date he incurred his original disability.

 

(d)                                 Upon expiration of the three (3) month
period described in subparagraph (b) of this Section 6 without the Employee
returning to full and active employment during such period, the employment of
the Employee shall terminate, unless an additional leave of absence is granted
by the Company, in which event the employment of the Employee shall terminate
upon the expiration of the additional leave of absence.

 

(e)                                  In the event the Employee shall incur a
Partial Disability, during the period of the Partial Disability, the Employee’s
Base Compensation shall be equitably adjusted according to the time that he is
able to devote to the affairs of the Company.

 

(f)                                    In addition to the foregoing, the
Employee shall be entitled to receive the amounts, if any, as may be payable to
him by reason of his disability under policies of insurance maintained by the
Company, if any.

 

(g)                                 As used in this Agreement, the term “Total
Disability” shall mean a disability such that, for physical or mental reasons,
the Employee is unable to perform any of his usual duties to the Company on a
full-time basis.  As used in this Agreement, the term “Partial Disability” shall
mean a disability, other than a total disability, such that for physical or
mental reasons, the Employee is unable to perform all of his usual duties to the
Company on a full-time basis.

 

8

--------------------------------------------------------------------------------


 

7.                                      Termination.

 

(a)                                  Termination by Death.  If the Employee dies
during the Employment Period, the Company’s obligation to pay Compensation under
this Agreement shall terminate at the date of death and the Employee’s estate
shall be entitled to all arrearages of Base Compensation and expenses.  In
addition, the Employee’s estate (or such other designated beneficiary) shall be
entitled to any amounts, if any, as may be payable to his estate or
beneficiaries under policies of insurance maintained by the Company.

 

(b)                                 Termination for Cause.  This Agreement and
the Employee’s employment with the Company may be terminated for Cause at any
time. In the event this Agreement is terminated for Cause by the Company, the
Employee shall be entitled to all arrearages of Base Compensation and expenses
through the Date of Termination but shall not be entitled to further
compensation.  As used in this Agreement, and without limitation, the term
“Cause” shall mean:

 

(i) an act or acts of dishonesty constituting criminal acts by the Employee
resulting or intended to result directly or indirectly in gain to or personal
enrichment of the Employee at the Company’s expense;

 

(ii) the commission of any crime involving fraud, embezzlement or theft by the
Employee against the Company;

 

(iii) the Employee’s material breach of this Employment Agreement.

 

(c)                                  Termination at the Option of the Employee.
This Agreement and the Employee’s employment with the Company may be terminated
at any time, at the election of the Employee, for Good Reason. In the event this
Agreement is terminated for Good Reason, the Employee shall be paid during the
remainder of the Employment Period (computed without giving effect to the
earlier termination hereunder), his Base Compensation at the rate in effect as

 

9

--------------------------------------------------------------------------------


 

of the Date of Termination, and shall continue to be entitled to employee
benefits as if he were still employed by the Company, until completion of such
Employment Period (computed without giving effect to the earlier termination
hereunder).  As used in this Agreement, and without limitation, the term “Good
Reason” shall mean:

 

(i) the assignment to the Employee of duties inconsistent with the office of
President and Chief Executive Officer of the Company or his then current office,
the removal of the Employee from such office or substantial reduction in the
nature or status of the Employee’s then current responsibilities;

 

(ii) the relocation of the Company’s principal executive offices to a location
more than fifty (50) miles from the Company’s current principal executive
offices or the transfer of the Employee to a place other than the Company’s
principal executive offices (excepting required travel on the Company’s business
in a manner substantially similar to the Employee’s then current business travel
obligations);

 

(iii) the failure by the Company to continue to provide the Employee with
benefits at least as favorable as those in which the Employee was then
participating;

 

(iv) the Company’s material breach of this Employment Agreement.

 

(d)                                 Notice of Termination.  Any purported
termination of the Employee’s employment shall be communicated by a written
notice of termination to the other party hereto which shall specify the Date of
Termination (the “Notice of Termination”).  Such notice shall indicate a
specific termination provision in this Agreement which is relied upon, recite
the facts and circumstances claimed to provide the basis for such termination
and specify the Date of Termination.  As used in this Agreement, the term “Date
of Termination” shall mean the date specified in the Notice of Termination,
which date shall not be less than forty (40) nor more than

 

10

--------------------------------------------------------------------------------


 

sixty (60) days from the date the Notice of Termination is given.  If within
thirty (30) days from the date the Notice of Termination is given, the party
receiving such notice is able to and cures the alleged violation, the Employee’s
employment will continue in accordance with this Agreement. If within such
thirty (30) day period, the party receiving such notice notifies the other party
that a dispute exists concerning such termination, the Date of Termination shall
be the date on which the dispute is finally resolved.  The Date of Termination
shall be extended by a notice of dispute only if such notice is given in good
faith and the party giving such notice pursues the resolution of such dispute
with reasonable diligence.  Notwithstanding the pendency of any such dispute, in
the absence of bad faith, the Company will be liable for and will be obligated
to continue to pay the Employee his full Base Compensation in effect as of the
date of the Notice of Termination and continue the Employee as a participant in
all compensation, benefit and insurance plans in which he was participating at
such date, until the dispute is finally resolved.  In the event the final
resolution determines that the Company did not provide the Employee with “Good
Reason” to terminate this Agreement, the Employee shall refund to the Company,
all compensation and other benefits paid to him or in his behalf by the Company
subsequent to the date of the notice given that a dispute exists.

 

8.                                      Change in Control.  In the event of a
Change in Control and the Employee elects within a reasonable time thereafter to
terminate his employment as a result of such Change in Control, then the
Employee shall receive the following benefits:

 

(a)                                  The Company shall pay to the Employee his
full Base Compensation at the rate in effect at the time of the Notice of
Termination through the Date of Termination.

 

(b)                                 In lieu of any further Base Compensation
payments for periods subsequent to the Date of Termination, the Company shall
pay to the Employee as severance pay not later than the

 

11

--------------------------------------------------------------------------------


 

tenth business day following the Date of Termination, a lump sum payment (the
“Severance Payment”) equal to 2.99 times the average of the annual Compensation
which was payable by the Company and includible in the Employee’s gross income
for federal income tax purposes for the five (5) calendar years, or for the
portion of such period during which the Employee was actually employed by the
Company if the Employee has been employed by the Company for less than five (5)
calendar years, preceding the earlier of the calendar year in which a Change in
Control occurred or the calendar year of the Date of Termination (the “Base
Period”).  Such average shall be determined in accordance with the provisions of
Section 280G(d) of the Internal Revenue Code of 1986 as amended (the “Code”). 
As used in this Agreement, the term “Compensation” shall mean and include every
type and form of compensation includible in the Employee’s gross income in
respect of his employment by the Company including compensation income
recognized as a result of the exercise of stock options or sale of the stock so
acquired, except to the extent otherwise provided in Congressional or Joint
Committee Reports or temporary or final regulations interpreting Section 280G(d)
of the Code.

 

(c)                                  The Severance Payment shall be reduced by
the amount of any other payment or the value of any benefit received or to be
received by the Employee in connection with the termination of his employment or
contingent upon a Change in Control (whether payable pursuant to the terms of
this Agreement, any other plan, agreement or arrangement with the Company)
unless (i) the Employee shall have effectively waived his receipt or enjoyment
of such payment or benefit prior to the date of payment of the Severance
Payment, (ii) in the opinion of tax counsel selected by the Company such other
payment or benefit does not constitute a “parachute payment” within the meaning
of Section 280G(b)(2) of the Code, or (iii) in the opinion of such tax counsel,
the Severance Payment (in its full amount or as partially reduced, as

 

12

--------------------------------------------------------------------------------


 

the case may be) plus all other payments or benefits which constitute “parachute
payments” within the meaning of Section 280G(b)(2) of the Code are reasonable
compensation for services actually rendered, within the meaning of Section
280G(b)(4) of the Code, and such payments are deductible by the Company.  The
value of any non-cash benefit or any deferred cash payment shall be determined
by the Company in accordance with the principles of Section 280G(d)(3) and (4)
of the Code.

 

(d)                                 Except to the extent that Congressional or
Joint Committee Reports or temporary or final regulations interpreting Section
280G of the Code specify that such payments would result, under subsection (c)
above, in a reduction in the Severance Payment:

 

(i) The Company shall pay to the Employee, not later than the tenth business day
following the Date of Termination, a lump sum amount equal to the sum of (x) any
bonus compensation which has been allocated or awarded for a fiscal year
preceding the Date of Termination but has not yet been paid, and (y) a pro rata
portion of any bonus compensation which the Employee has earned for the fiscal
year in which the Date of Termination occurs determined by multiplying the
Employee’s prior years’ bonus compensation by a fraction equal to the number of
full calendar months in the fiscal year prior to the Date of Termination over
twelve.

 

(ii) The Company shall also pay all legal fees and expenses incurred by the
Employee as a result of such termination (including all such fees and expenses,
if any, incurred in contesting or disputing any such termination or in seeking
to obtain or enforce any right or benefit provided by this Agreement).

 

(e)                                  If it is established pursuant to a final
determination of a court or an Internal Revenue Service proceeding that,
notwithstanding the good faith of the Employee and the

 

13

--------------------------------------------------------------------------------


 

Company in applying the terms of this Section 8, the aggregate “parachute
payments” paid are in an amount that would result in any portion of such
“parachute payments” not being deductible by the Company by reason of Section
280G of the Code, then the Employee shall have an obligation to pay the Company
upon demand an amount equal to the sum of (i) the portion of the aggregate
“parachute payments” paid that would not be deductible by reason of Section 280G
of the Code and (ii) interest on the amount set forth in clause (i) of this
sentence at the applicable Federal rate (as defined in Section 1274(d) of the
Code) from the date of receipt of such excess until the date of such payment.

 

(f)                                    As used in the Agreement, the term
“Change in Control” shall mean a change in control of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A issued under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) as in effect as of the date hereof (regardless of whether or not a Proxy
Statement is being filed pursuant to such Regulation at such time), or if Item
6(e) is no longer in effect, any subsequent regulation issued under the Exchange
Act for a similar purpose, whether or not the Company is subject to such
reporting requirements; provided, that without limitation, such a change in
control shall be deemed to have occurred if:

 

(i) any “Person” other than the Employee is or becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 25% or more of the combined voting power
of the Company’s then outstanding securities;

 

(ii) during any period of two consecutive fiscal years (not including any period
prior to the date of the Agreement), individuals who at the beginning of such
period constitute the Board of Directors, and any new director, whose election
by the Board or

 

14

--------------------------------------------------------------------------------


 

nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
elections was previously approved, cease for any reason to constitute a majority
of the Board; or

 

(iii) the business of the Company is disposed of by the Company pursuant to a
liquidation, sale of assets of the Company, or otherwise.

 

9.                                      Confidential Information.  The Employee
acknowledges an obligation of confidentiality to the Company and shall not
divulge, disclose or communicate any trade secret, private or confidential
information or other proprietary knowledge of the Company or its associated
companies obtained or acquired by him while so employed.  This restriction shall
apply after the termination of the Employee’s employment without limit in point
of time but shall cease to apply to information or knowledge which may come into
the public domain or whose disclosure may be required by law or court order or
pursuant to the written consent of the Company.

 

10.                               Return of Information.  Upon termination of
employment, the Employee agrees to not take with him and to deliver to the
Company all records, notes, data, memoranda, models, equipment, blueprints,
drawings, manuals, letters, reports and all other materials of a secret or
confidential nature relating to the business of the Company which are in
possession or control of the Employee.

 

11.                               General Provisions.

 

(a)                                  This Agreement contains the entire
transaction between the parties, and there are no other representations,
warranties, conditions or agreements relating to the subject matter of this
Agreement.

 

15

--------------------------------------------------------------------------------


 

(b)                                 The waiver by any party of any breach or
default of any provision of this Agreement shall not operate or be construed as
a waiver of any subsequent breach.

 

(c)                                  This Agreement may not be changed orally
but only by an Agreement in writing duly executed on behalf of the party against
which enforcement of any waiver, change, modification, consent or discharge is
sought.

 

(d)                                 This Agreement shall be binding upon and be
enforceable against the Company and its successors and assigns.  Insofar as the
Employee is concerned, this Agreement is personal and cannot be assigned.

 

(e)                                  This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

(f)                                    This Agreement shall be construed
pursuant to and in accordance with the laws of the State of New Jersey.

 

(g)                                 If any term or provision of this Agreement
is held or deemed to be invalid or unenforceable, in whole or in part, by a
court of competent jurisdiction, this Agreement shall be ineffective to the
extent of such invalidity or unenforceability without rendering invalid or
unenforceable the remaining terms and provisions of this Agreement.

 

(h)                                 Any dispute, grievance or controversy
arising under or in connection with this Agreement shall be referred to the
Board of Directors of the Company and shall be dealt with by personal
discussion, and if not satisfactorily resolved, shall be submitted to
arbitration under the Rules of the American Arbitration Association in New York
City.

 

(i)                                     Any consent of the Company required
under this Agreement shall not be unreasonably withheld or delayed.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

 

 

COMPANY:

 

 

 

 

 

Bio-Reference Laboratories, Inc.

 

 

 

 

 

 

 

 

By

 

s/

Howard Dubinett

 

 

 

 

Its Executive Vice President

 

 

 

Duly Authorized

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

 

 

s/

Marc Grodman

 

 

 

Marc Grodman

 

17

--------------------------------------------------------------------------------